DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 08 November 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2017/0255016 to Tinch et al.
In regards to claim 1, Tinch teaches a waveguide display element (Figures 6-8) comprising a waveguide (1200) comprising at least three waveguide layers stacked on top of each other, diffractive in-coupling gratings (1212, 1222, 1232) associated with each waveguide layer and being displaced with respect to each other in the plane of said layers, the in-coupling gratings forming input pupils for different light wavelength ranges coupled to the waveguide, and a diffractive out-coupling means (1214, 1224, 1234) for coupling light in-coupled through 
In regards to claims 2 and 18, Tinch teaches at least two of the in-coupling gratings are positioned between the waveguide layers, the waveguide layer or layers covering the said in-coupling gratings allowing light to pass to said in-coupling gratings.
In regards to claims 3 and 20, Tinch teaches the waveguide layers have different in-plane coverage and each of said in-coupling gratings in located on an outer surface of the element.
In regards to claims 4, 12 and 15, Tinch teaches the input pupils are configured to in-couple light arriving from a single point of convergence. [0096]
In regards to claims 5, 13 and 16, Tinch teaches the input pupils are located linearly or triangularly with respect to each other on the plane of the waveguide and do not overlap each other. (Figure 6)

In regards to claim 7, Tinch teaches a personal display device comprising an image projector, a waveguide display element, wherein: the display element is an element according to claim 1 any of the preceding claims, and the image projector is configured to direct different wavelength ranges to the different input pupils at different angles.  (Background; AR & VR)
In regards to claim 8, Tinch teaches the image projector is a laser image projector.  (Figure 10; [0122])
 Allowable Subject Matter
Claims 9-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 9, the prior art of record fails to disclose or reasonably suggest the laser image projector is a scanning laser beam projector configured to scan said input pupils with different-wavelength laser beams simultaneously or in interleaved manner in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claims 10, 11 and 19, the prior art of record fails to disclose or reasonably suggest the image projector is a large-area projector configured to present different-wavelength sub-images to said input pupils simultaneously in addition to the accompanying features of the independent claim and any intervening claims.  


Response to Arguments
Applicant's arguments filed 08 November 2021 have been fully considered but they are not persuasive.  Applicant argues Tinch fails to teach the in-coupling gratings of the input pupils are different so as to make a field-of-view displacement correction for the in-coupled light.  However, the Examiner disagrees.  Tinch describes in-coupling elements (1212, 1222 & 1232) to be different in paragraph [0107] in the description of cited Figure 8.  Tinch teaches the in-coupling elements to be different by being capable of being wavelength selective, to select one or more different wavelengths.  The claim language only requires the structural language of the in-coupling grating to be different.  The wavelength selective difference of the in-coupling grating provides for the making the FOV displacement correction.  When a structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01).  The patentability of a product depends only on the claimed structural limitations of the product and must be distinguished structurally.  Applicant has not provided additional structure in the claim language, specifically how the in-coupling gratings should be different in order to provide the function of making field-of-view displacement correction for the in-coupled light.  
The Examiner notes that if the claimed structure does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for omitting essential structural cooperative relationships of elements necessary to clearly and precisely define the invention, wherein the structure necessary to provide the claimed properties or perform the claimed functions is essential.   



Prior Art
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874